129 F.3d 123
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Randall TYNDALL, Appellant.
Nos. 97-1494NE, 97-1651NE.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 24, 1997Filed:  October 30, 1997

Appeals from the United States District Court for the District of Nebraska.
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Randall Tyndall and Frank Tyndall appeal their assault-related convictions, and Frank Tyndall also appeals his sentence.  Their appeals have been submitted on the briefs.  The Tyndalls contend the district court committed error in admitting evidence offered by the government and refusing to admit hearsay statements made by the victim's nontestifying relatives.  They also raise a contention related to a supplemental instruction given to the jury during the course of the jury's deliberations.  Frank Tyndall raises an argument about the district court's enhancement of Tyndall's sentence for obstruction of justice based on his trial testimony.  We conclude that a discussion of the issues presented by this appeal will serve no useful purpose.  We have carefully considered the Tyndalls' contentions and find them to be without merit.  We thus affirm the Tyndalls' convictions and Frank Tyndall's sentence.  See 8th Cir.  R. 47B.